Citation Nr: 1008766	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the appellant's income for 2000 to 2007 is 
excessive for VA purposes for entitlement to death pension 
benefits.  

2.  Whether the appellant's income for 2008 and 2009 is 
excessive for VA purposes for entitlement to death pension 
benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty during World War II and 
thereafter; his service dates were from November 1943 to 
October 1948.  The Veteran passed away in May 2000; the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of March 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether the appellant's income for 2008 and 2009 
is excessive for VA purposes for entitlement to death pension 
benefits is addressed in the REMAND portion of the decision 
below and it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The appellant's annual income for 2000 to 2007 exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse without children.  


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits prior 
to 2008 have not been met.  38 U.S.C.A. §§ 1541, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.15, 3.102, 3.159, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate her 
claim.

The record reflects that the Veteran passed away on May 10, 
2000.  Following the Veteran's death, the appellant submitted 
a claim for death benefits to include a survivor's pension.  
Upon reviewing the evidence, the RO denied dependency and 
indemnity compensation (DIC) benefits.  It did however award 
a death pension.  The appellant was notified of this action 
in a letter issued by the RO in May 2000.  The RO informed 
the appellant that the amount of pension paid was based on 
family income and a formula provided by law.  The pension 
started on June 1, 2000, and the amount to be paid was 
determined to be $171.00 (US dollars).  The RO further 
informed the appellant that her entitlement would be reduced 
on June 1, 2001, due to a change in her projected income and 
expenses.  In an August 2000 letter, the RO informed her that 
her benefits starting June 1, 2000, would be $196.00 (US 
dollars).

In March 2001, the VA sent a letter to the appellant 
informing her that it would be terminating her VA death 
pension because the VA had received evidence showing that her 
income had changed.  Specifically, the appellant was informed 
that because her Social Security Administration (SSA) 
benefits were increased from $355.00 (US dollars) to $892.00 
(US dollars) effective in May 2000, she was no longer 
eligible for benefits.  She was further told that the 
effective date of the reduction would be June 1, 2000.  In 
other words, the appellant's entitlement to benefits were 
terminated on the basis that her gross yearly household 
income exceeded the legal limits set by Congress for a widow 
with no dependents.

In general, the surviving spouse of a Veteran is entitled to 
receive nonservice-connected death pension benefits if the 
Veteran had qualifying service and the surviving spouse's 
meets the net worth requirements of 38 C.F.R. § 3.274 (2009) 
and has an annual income not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23 
(2009).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2009).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2009).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2009).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262 (2009).  Exclusions 
from countable income for the purpose of determining 
entitlement to pension also include amounts paid for a 
Veteran's just debts, expenses of last illness and burial, to 
the extent such burial expenses were not reimbursed by VA.  
38 C.F.R. § 3.272 (2009).

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21 (2009).

The appellant's claim for death pension benefits was received 
by the RO in May 2000.  Effective June 1, 2000, the maximum 
allowable rate for calendar year 2000 for a surviving spouse 
with no children was $6,026.00 (US dollars).  The appellant's 
countable income, which included her adjusted SSA benefits, 
was $10,704.00 (US dollars), which exceeded the maximum 
allowable rate for the 12-month annualization period even 
after the RO deducted $595.00 (US dollars), which represents 
the amount she paid toward the last expenses of her husband.  
See Report of Contact, dated in May 2000.  

She reported in her claim form that the last expenses totaled 
$5,955.00 (US dollars) which included $3,390.00 (US dollars) 
to Shelton Funeral Home (SFH) and $1,965.00 (US dollars) to 
Burningtree Memorial Gardens (BMG).  She further stated that 
she had paid $1,965.00 (US dollars) to BMG on May 18, 2000.  
However, BMG reported to VA on May 24, 2000, that the 
appellant had only paid $595.00 (US dollars).  The appellant 
was informed, in VA's award letter of May 2000, that $595.00 
(US dollars) was excluded from her income and she did not 
dispute that amount.  It is also noted that VA paid $450.00 
(US dollars) to SFH for the burial service, which means that 
this amount cannot be deducted from her annual income for VA 
death pension purposes.  See 38 C.F.R. § 3.272(h)(ii).  

The appellant subsequently informed VA in December 2003 that 
she had paid $595.00 (US dollars) to BMG and also $3,540.00 
(US dollars) to SFH.  The payments had been made via 
installments in July, August, and October of 2000.  The 
interest that she paid on the amount that was owed is not 
included in the calculation.  However, after the last 
expenses paid by the appellant in 2000 ($4,135.00 (US 
dollars)) are subtracted from her income of $10,704.00 (US 
dollars), which equals $6,569.00 (US dollars), her income 
remains excessive for the receipt of death pension benefits.  

The appellant recently reported that she paid $2,626.35 (US 
dollars) in burial expenses in 2000.  Nevertheless, the Board 
has used the higher amount of the last expenses ($4,135.00 
(US dollars)) that she had previously reported.  As such, the 
appellant's countable income exceeded the threshold for 2000, 
which is $6,026.00 (US dollars) for meeting the relevant 
eligibility requirements.  

For 2001, the maximum annual percentage rate (MAPR) was 
$6,237.00 and the appellant's income was $11,112.00.  For 
2002, the MAPR was $6,407.00 and the appellant's income was 
$11,376.00.  For 2003, the MAPR was $6,497.00 and the 
appellant's income was $11,532.00.  For 2004, the MAPR was 
$6,634.00 and the appellant's income was $11,772.00.  For 
2005, the MAPR was $6,814.00 and the appellant's income was 
$12,096.00.  For 2006, the MAPR was $7,094.00 and the 
appellant's income was $12588.00.  For 2007, the MAPR was 
$7,329.00 and the appellant's income was $13,008.00.  

The appellant reported in a statement in support of claim 
dated in May 2009 that she did not have expense information 
to provide from 2002 to 2005 since she had thrown her 
receipts away.  However, the claims folder does include 
copies of some relevant documents.  For 2005, the appellant 
provided copies of checks for the following amounts:  $58.05 
(US dollars) to Parkway Medical Center, $64.21 (US dollars) 
to the Medicine Shoppe, $8.49 (US dollars)  to North AL 
Radiology, $6.08 (US dollars) to Surgical Associates, $21.75 
(US dollars) to the Medicine Shoppe, $12.79 (US dollars) to 
Walgreens, $32.70 (US dollars) to Walgreens, $54.49 (US 
dollars) to CVS Pharmacy, $50.00 (US dollars) to Dr. Putman, 
$25.00 (US dollars) to Dr. Putman, $9.78 (US dollars) to Dr. 
Putman, $22.82 (US dollars) for Surgical Associates, $18.27 
(US dollars) to Walgreen Drug, $7.09 (US dollars) to Surgical 
Associates, $18.89 (US dollars) to Radiology Group, and 
$20.18 (US dollars) to Medicine Shoppe.  She also submitted 
copies of receipts showing the following expenses paid:  
$8.24 (US dollars), $21.75 (US dollars), $20.20 (US dollars), 
$64.21 (US dollars), $20.18 (US dollars) and $20.00 (US 
dollars) to the Medicine Shoppe.  This totals $585.17.  The 
appellant's income minus expenses clearly exceeds the 
allowable rate.  

For 2006, the appellant reported a $30.00 (US dollars) co-pay 
for Dr. T. Neal, $212.34 (US dollars) for medication and 
$26.00 (US dollars) for mileage.  For 2007, she reported 
expenses as follows: $93.00 (US dollars) for prescriptions, 
$144.12 (US dollars) copay for Dr. T. Neal, $31.77 (US 
dollars) copay for North Alabama Emergency, $5.60 (US 
dollars) copay for Dr. Walker, $231.12 (US dollars) for 
medication and $71.40 (US dollars) for mileage.  In addition, 
on the 2008 expense form, she reported the following expenses 
which were paid by her in 2007:  $64.86 (US dollars) for 
copays to Dr. T. Neal, $79.26 (US dollars) for copays to Dr. 
J. Neal, $31.77 (US dollars) copay to North Alabama 
Emergency, and $5.60 (US dollars) copay to Dr. Walker.  This 
totals $1,026.84 (US dollars).  Again, the appellant's income 
minus expenses exceeds the MAPR for 2006 and 2007.

Although the appellant submitted an additional expense, 
identified as a "sitter fee", for 2007, such an expense or 
fee is not a recognized medical expense, and as such, may not 
be included as countable expenses for that year.  

As such, a review of the financial information provided by 
the appellant shows that her countable income exceeded the 
threshold for years 2000 through 2007 for meeting the 
relevant eligibility requirements.  The appellant has not 
since submitted a Medical Expense Report (VA Form 21-8416) or 
Improved Pension Eligibility Verification Report (VA Form 21- 
0518-1) demonstrating a change in her income or medical 
expenses.  Therefore, the appellant is not entitled to 
improved death pension benefits for the years extending from 
2000 to 2007.




ORDER

Entitlement to improved death pension benefits, for 2000 to 
2007, is denied.


REMAND

In January 2010, the appellant submitted additional evidence 
with respect to her expenses for calendar year 2009.  This 
evidence includes expenses she has paid to various medical 
providers that may possibly affect whether she is entitled to 
improved death pension benefits after December 31, 2008.  
That evidence was sent to the AMC which subsequently 
forwarded the information to the Board.  The Board notes that 
newly submitted evidence was submitted directly to the Board 
without a waiver of RO jurisdiction.  See 38 C.F.R. § 
20.1304(c) (2009).  As this evidence pertains to one of the 
appealed issues, the RO/AMC must issue a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31 (2009) on 
remand.

Additionally, in May 2009, the appellant stated that the 
maximum allowable pension rate figure that should be 
considered for her improved death pension claim for the years 
2008 and 2009 should be of the rate for a spouse in need of 
aid and attendance.  She reported that the RO found that she 
was in need of the regular aid and attendance of another 
person.  The decision that the appellant refers to is not 
included in the claims folder.  Moreover, a review of the 
supplemental statement of the case issued in November 2009 
suggests that this rate was not used in evaluating the 
appellant's claim.  However, it is also unclear whether the 
AMC knew of the change reportedly made by the Montgomery RO 
prior to issuing the supplemental statement of the case.  

Accordingly, the appeal is REMANDED for the following action:

1.  The AMC should request from the 
Montgomery RO any temporary files of the 
appellant that it may have in its 
possession and said temporary files 
should be incorporated into the claims 
folder.  If there are no temporary files, 
this fact should be noted in the record.  

2.  The AMC should readjudicate the 
remaining issue (involving years 2008 and 
2009) on appeal taking into account the 
newly submitted evidence provided by the 
appellant.  The AMC should specifically 
address whether the maximum annual 
pension rate for a spouse needing aid and 
attendance should be used when 
determining whether an improved death 
pension should be granted to the 
appellant.  Said readjudication must 
consider all evidence compiled since the 
November 2009 supplemental statement of 
the case (SSOC) and any additional 
evidence that may be located in a 
possible temporary claims file currently 
held at the Montgomery RO.  If the 
benefit sought remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


